Citation Nr: 0703444	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the income of the appellant is at a level which would 
permit the payment of VA benefits based on her alleged status 
as a helpless child.


WITNESSES AT HEARING ON APPEAL

Appellant and N.G.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had confirmed active service from March 1948 to 
March 1951 and from March 1951 to October 1953.  He also had 
two years of other active service.  The veteran died in April 
1988.  The appellant is the deceased veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision.  To establish 
entitlement to death pension benefits, it would have to be 
established that the veteran's daughter had attained the 
status of a "helpless child" prior to turning 18 years of 
age, and that she met the income limitations for payment of 
the benefits in question.  The RO denied the appellant's 
claim on the basis of excessive income.  Accordingly, the 
Board will proceed on that basis.

In December 2006, to support her claim, the appellant 
testified at a hearing at the RO chaired by the undersigned.  
A transcript of the proceeding is of record.  Later that 
month, she submitted additional evidence, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304(c) 
(2006).


FINDINGS OF FACT

1.  The countable annual income of the veteran's daughter 
consisted of $8,472.00 in August 2003; $8,652.00 in December 
2003; approximately $8,888.00 in December 2004 and 2005; and 
$9,552.00 in December 2006.

2.  The maximum applicable annual income limitations for a 
helpless child were $1,653.00, effective December 1, 2002; 
$1,688.00, effective December 1, 2003; $1,734.00, effective 
December 1, 2004; $1,806.00, effective December 1, 2005; and 
$1,866.00, effective December 1, 2006.

3.  The income of the veteran's daughter exceeds the maximum 
annual rate of improved death pension for a surviving child.


CONCLUSION OF LAW

The income criteria for VA death pension benefits have not 
been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West & Supp. 
2005); 38 C.F.R. §§ 3.24, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West & Supp. 2005).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that evidence development letters dated in March 2004 
and February 2005 in which the RO advised the appellant of 
the type of evidence necessary to establish her claim that 
her income was not too great to prevent the receipt of VA 
death pension benefits.

In addition, the RO also advised the appellant of her and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by her and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that she believes may be 
relevant to her claim and what VA would do to assist her in 
the development of her claim.

Although these letters were issued after the initial 
adjudication of her claim by the agency of original 
jurisdiction, the Board finds that any error as the timing of 
the VCAA notice requirement is not prejudicial to the 
appellant, as the notice letter provided to the appellant was 
provided by the AOJ prior to the most recent transfer of her 
case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

After the notice letters were provided, the claim was 
readjudicated and two supplemental statements of the case 
were issued to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to her.

The Board further finds that all obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder and that she has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant is apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim.  38 
U.S.C.A. §§ 5103 and 5103A.

II.  Analysis

In August 2003, the appellant, the daughter of the veteran 
who died in 1988, requested VA improved death pension 
benefits on the basis that she is a helpless child who became 
permanently incapable of self-support before reaching the age 
of 18.  

In the September 2003 decision, the RO denied the appellant's 
claim on the basis of excessive income.  The appellant 
subsequently appealed that decision.

As a result, the Board's analysis will be limited to the 
issue of whether the income of the veteran's daughter in 2003 
is at a level which would permit the payment of VA benefits 
based on her alleged status as a helpless child.

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.

To establish entitlement to basic eligibility to benefits as 
a "helpless" child, regulations state that child must be 
shown to be permanently incapable of self- support by reason 
of mental or physical defect at the date of attaining the age 
of 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1996).

In cases, such as this, where the child of a deceased veteran 
is not in the custody of a surviving spouse who has basic 
eligibility to receive improved pension, pension shall be 
paid to the child at the annual rate specified in 38 U.S.C.A. 
§ 5312, reduced by the amount of the child's countable annual 
income.  38 C.F.R. § 3.24.

Pertinent regulations provide that improved death pension 
benefits will not be granted to individuals whose countable 
annual income exceeds applicable income limitations.  Under 
the provisions of 38 C.F.R. § 3.271, payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
the Social Security Administration is not excluded under 38 
C.F.R. § 3.272.  

In this case, the appellant filed a claim of entitlement to 
death pension benefits in August 2003.  

The Board notes that the maximum annual income limitations 
for a helpless child during the period in which this case has 
been on appeal are as follows: $1,653.00, effective December 
1, 2002; and $1,688.00, effective December 1, 2003.  See 68 
Fed. Reg. 5,342-44 (Feb. 3, 2003), 69 Fed. Reg. 18,425-26 
(Apr. 7, 2004).  The maximum applicable annual income 
limitations for a helpless child were $1,734.00, effective 
December 1, 2004; $1,806.00, effective December 1, 2005; and 
$1,866.00, effective December 1, 2006.  See VBA Manual, 
Improved Death Pension Rate Table.

Records obtained from the Social Security Administration show 
that the income for the veteran's daughter during this period 
was as follows: $706.00 per month, effective January 2002; 
and $721.00 per month, effective January 2003.  Thus, the 
veteran's daughter's annual income was of $8,472.00 in August 
2003, and $8,652.00 in December 2003.  The records also show 
that the countable annual income of the veteran's daughter 
consisted of approximately $8,888.00 in December 2004 and 
2005, as she received about $740.00 per month; and $9,552.00 
in December 2006, as she received $796.00 per month.

Pursuant to 38 C.F.R. § 2.272(g)(1)(iii) unreimbursed medical 
expenses will be excluded when they were or will be in excess 
of 5 percent of the applicable maximum annual pension rate or 
rates for the claimant as in effect during the 12- month 
annualization period in which the medical expenses were paid.

The appellant submitted a statement noting that she paid 
$63.23 for prescriptions between April 27, 2004 and May 14, 
2004.  This amount does not exceed five percent of the 
maximum annual rate is for this period, ($1,688.00 x .05), or 
$84.40.  Thus, the appellant's countable annual income was 
$8,652.00.

The Board notes the appellant's testimony at her hearing that 
she must now pay $450.00 to $500.00 per month for her 
prescriptions.  The Board notes that, without remanding the 
claim for verification of these payments, it will assume the 
facts most favorable to her claim; that she must pay $500.00 
for her prescriptions per month or $6,000.00 per year.  The 
amount by which this exceeds five percent of the maximum 
annual rate is $5,915.00 [$6,000.00 - ($1688.00 x .05)].  
Thus, the appellant's countable annual income would be 
$2,737.00 ($8,652.00 - $5,915.00).  This countable income 
would still exceed the maximum annual rate of $1,688.00 for 
2003.  It would also exceed the maximum applicable annual 
income limitations of $1,734.00 for 2004; $1,806.00 for 2005; 
and $1,866.00 for 2006.  

Accordingly, there is no legitimate reason to further delay 
issuing a decision in this case.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  At her 
hearing, she also testified that she potentially may incur 
additional medical expenses in the future.  If this scenario 
occurs, she may reapply for the benefit. 

The appellant also essentially contends that she does not 
have enough income to live on.  The Board is cognizant of the 
appellant's assertions and fully aware of the information 
contained within her medical reports.  The Board truly 
empathizes with her situation.  However, the Board is bound 
by VA law and regulation based on the specific requirements 
of her income and any exclusions to income.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2006).

As discussed in detail above, the evidence establishes that 
the appellant's income exceeds the maximum annual rate of 
death pension for a helpless child.  Thus, the claim must be 
denied due to excessive income.  In conclusion, for these 
reasons, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  Thus, the appeal is denied. 


ORDER

Entitlement to VA death pension benefits for the appellant is 
denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


